PER CURIAM:
The Motion of the Defendants-Appellants-Cross-Appellees to dismiss their appeal, to vacate the stay pending appeal previously entered by this Court, and to remand this case to the district court for imposition of the relief ordered by the district court at the next scheduled election is hereby granted. The Motion of the Plaintiffs-Appellees-Cross-Appellants to dismiss their cross-appeal is hereby granted.
APPEALS DISMISSED; STAY VACAT-, ED; REMANDED TO THE DISTRICT COURT WITH INSTRUCTIONS.